RANDOLPH, PRESIDING JUSTICE,
OBJECTING TO THE ORDER WITH SEPARATE WRITTEN STATEMENT:
¶ 1. I decline to join today’s order, without passing on the merits of the State’s “Motion to Disqualify the Office of Capital Post-Conviction Counsel” and Crawford’s “Opposition to the State’s Motion to Disqualify the Office of Capital Post-Conviction Counsel.” I would pass this matter for consideration with Crawford’s “Motion for Leave to File Successive Petition for Post-Conviction Relief.”
¶ 2. Additionally, the Court has failed to address Crawford’s “Motion to Seal Documents.” I would deny that motion, as it fails to comport with Mississippi Rule of Appellate Procedure 48(a). The public should have access to the pleadings and exhibits which this Court will consider regarding Crawford’s new claims.
CHANDLER AND PIERCE, JJ., JOIN THIS STATEMENT.